                                                                                                                                                                                                
 
 
 
     EXHIBIT 10.2
U.S. PHYSICAL THERAPY, INC. ("USPH")
DISCRETIONARY LONG-TERM INCENTIVE PLAN FOR SENIOR MANAGEMENT
FOR 2016 ("Discretionary LTIP")


Purpose:  To incentivize Executives eligible for this Discretionary LTIP to
achieve certain strategic, operational, business growth & development and other
criteria and reward Executives when such criteria are achieved, and to align the
long-term interests of Executives and shareholders of USPH by compensating the
Executives in shares of USPH stock that vest over time, thereby increasing the
Executives' equity interest in USPH.


Effective Date:  This Discretionary LTIP is established effective March 10,
2016.


Description of Discretionary Awards Criteria:  In addition to any other awards
under the U.S. Physical Therapy, Inc. 2003 Stock Incentive Plan (as amended and
restated) (the "2003 Plan") or any other long term incentive plan or bonus plan,
policy or program of USPH, and not in lieu of any other such award or payment,
the Compensation Committee of the Board of Directors of USPH (as the term
"Committee" is defined in Section 1.8 of the 2003 Plan) may, in its judgment and
at its sole discretion, grant Restricted Stock Awards ("RSAs") under the 2003
Plan, based on its evaluation of an Executive's performance and the collective
corporate performance for 2016. Factors to be considered will include, but shall
not be limited to:


1.
General operational management effectiveness relative to external environment

2.
Growth in earnings power and cash flow from operations

3.
Accretive acquisitions

4.
Clinic productivity and efficiency improvements

5.
Initiatives to enhance the overall quality of patient care

6.
Manage organic growth in our existing business segments

7.
Development of add-ons and/or new services that compliment or enhance existing
business.

8.
Creative and effective sales and marketing

9.
Same store growth

10.
Regulatory compliance

11.
Maintaining adequate internal controls

12.
Management development and succession planning

13.
Corporate productivity and efficiency improvements

14.
Dividends, share repurchases and other effective means to deploy capital

15.
Investor relations and communication

16.
Cash flow, including management of accounts receivables

17.
Stock price performance





Participants:  Executives who will have an opportunity to be granted RSAs under
this Discretionary LTIP shall be the Chief Executive Officer ("CEO"), the Chief
Financial Officer ("CFO") and the Chief Operation Officer ("COO"). The following
shall be the maximum amount of shares that may be awarded under this program to
each specified participant: CEO = up to 15,000 shares; CFO = up to 7,500 shares;
COO = up to 7,500 shares.


Administration:  The Compensation Committee shall administer this Discretionary
LTIP. The Compensation Committee shall have the exclusive authority to interpret
and construe the terms of this Discretionary LTIP and make all determinations
under this plan, and its decisions shall be final and binding in all persons.


Award Grant Date:  Any RSAs granted under this program shall be granted under
the 2003 Plan in the first quarter of 2017 after the Compensation Committee
determines the amount, if any, of the RSAs to be granted to each participant but
in all events on or before March 15, 2017. In addition, RSAs shall be granted
only if the participant remains employed by USPH (or its affiliates)
continuously from the Effective Date through the date of the grant of the RSA.
All RSAs shall be granted in writing and subject to the terms of the 2003 Plan
and the specific terms and conditions (including without limitation,
restrictions in transfer and substantial risk of forfeiture) as determined by
the Compensation Committee in its sole discretion. RSAs that are granted under
this Objective LTIP will vest evenly over 16 quarters, beginning April 1, 2017
and ending January 1, 2021. To vest, Executive must be a full-time
employee/officer of USPH at vesting date, except in the event that an
acceleration of vesting is triggered pursuant to Executive's employment
agreement. The terms set forth above and all other terms of any RSA grant shall
be set forth in a Restricted Stock Agreement between the Executive and USPH, to
be signed by the Executive and by the Chairman of the Compensation Committee (on
behalf of USPH).


Certain Tax Considerations:  The Compensation Committee in its discretion has
determined that this program is not intended to meet the performance-based
exemption under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the "Code"). Any awards actually granted under this program shall be subject to
Code Section 83(b).

